Citation Nr: 1110364	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  95-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis (RA), to include as due to herbicide exposure.  

2.  Entitlement to a payment start date for re-instatement of nonservice-connected pension and special monthly pension earlier than April 1, 2007.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 1994 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont and a May 2007 decision issued by the VA RO and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  In the April 1994 rating decision, the RO denied service connection for RA as secondary to exposure to Agent Orange.  In the May 2007 decision, the ROIC granted reopened disability pension benefits with aid and attendance, with a payment start date of April 1, 2007.  

In March 1996, the Veteran testified before a hearing officer at the RO.  A transcript of that hearing is of record.  

In April 1999 the Board remanded the claim for service connection for RA to schedule the Veteran for a requested Travel Board hearing.  After several communications between the Veteran and the RO regarding scheduling the requested hearing, the Veteran stated in November 2001 that he did not want a hearing at that time.  In January 2002, the Board remanded the claim for service connection for further development.  

In an August 2005 decision, the Board denied service connection for RA.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2007, the Court issued a Memorandum Decision vacating the Board's decision to deny service connection for RA and remanding the claim to the Board for proceedings consistent with the Court's decision.  The Board remanded the claim for further development in May 2009.  That development has been completed.  

The record reflects that the Veteran was previously represented by Disabled American Veterans (DAV); however, in correspondence dated in September 1996, the Veteran revoked the authority of his representative to act on his behalf.  The Board recognizes the Veteran as proceeding pro se in this appeal.  

The Board notes that a claim for service connection for RA was denied in a January 1989 rating decision, which also denied entitlement to nonservice-connected pension; however, the notice of that rating decision did not advise the Veteran that a claim for service connection was denied.  For a rating decision to become final, there must be written notification to the claimant and his representative, if any, specifically identifying the benefit being denied.  38 U.S.C.A. § 5104(a) (West 2002); Best v. Brown, 10 Vet. App. 322, 325 (1997).  In March 1990, the Veteran filed a claim for service connection for RA as due to herbicide exposure, which was denied in the April 1994 rating decision from which the current appeal stems.  However, as the Veteran was not notified of the January 1989 denial of service connection for RA, that decision did not become final, and new and material evidence is not required to reopen the claim for service connection for RA.  

The Board also notes that, in the August 2005 Board decision, the Board found that there was no clear and unmistakable error (CUE) in a November 29, 1989 rating decision which assigned a 60 percent rating for the Veteran's nonservice-connected RA.  In the October 2007 Memorandum Decision, the Court affirmed this portion of the August 2005 Board decision.  The Veteran appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In an October 2008 decision, the Federal Circuit dismissed the Veteran's appeal.  In December 2008, the Veteran filed a claim of CUE in the November 1989 rating decision.  In October 2010, the RO advised the Veteran that his claim for CUE was addressed by the Federal Circuit in October 2008, and that it was outside the RO's jurisdiction to overturn that decision.  As such, the December 2008 claim for CUE was declined.  The Court has held that once a claim of CUE in a specific decision has been adjudicated, any future claims of CUE in the same decision are res judicata.  See Norris v. West, 11 Vet. App. 219, 224 (1998), citing Olson v. Brown, 5 Vet. App. 430, 433 (1993).  Accordingly, no further discussion of CUE in the 1989 rating decision is warranted.  

In addition, the Board recognizes that the RO most recently issued a supplemental statement of the case (SSOC) regarding the claim for service connection for RA in October 2010.  In a December 2010 statement, the Veteran indicated that he was requesting administrative review of the October 2010 RO decision which denied service connection for RA.  In January 2011, the RO advised the Veteran that his request for administrative review had to be addressed to the Director of Compensation and Pension Service.  The RO provided an address for that office.  Nevertheless, there is no indication in the record before the Board that the Veteran has filed a request for administrative review with that office.  

The Board observes that, in March 2002 correspondence, the Philadelphia ROIC advised the Veteran that his pension award was being amended.  In April 2002, the Veteran filed a notice of disagreement (NOD) with the March 2002 determination of his countable income.  In correspondence dated in October 2002, the Veteran indicated that the Philadelphia VA had not responded to his April 2002 NOD.  The following month, the White River Junction RO advised the Veteran that his pension award was processed at the Philadelphia RO and that he should receive a reply directly from them.  In February 2004 the Veteran again filed a NOD with a December 2003 determination of his countable income.  There is no indication in the record before the Board that the Agency of Original Jurisdiction (AOJ) has addressed either the Veteran's April 2002 or February 2004 correspondence; however, it does not appear that complete records regarding the Veteran's countable income are associated with the record before the Board.  In this regard, the December 2003 determination is not included in the record before the Board.  Accordingly, these matters are referred to the AOJ for appropriate action to include, if warranted, issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, the Board notes that, in August 2004 correspondence to the Debt Management Center (DMC) in St. Paul, Minnesota, the Veteran expressed disagreement with a July 2004 letter advising him that he had an overpayment of $300.00 in pension benefits.  This correspondence was construed as a claim for waiver of the overpayment.  In a February 2005 decision, the Philadelphia ROIC denied the claim for a waiver.  The record before the Board does not indicate that the ROIC addressed the creation and calculation of the overpayment; however, as the July 2004 letter is not of record, the Board is not satisfied that all pertinent records regarding this overpayment are currently associated with the claims file.  Accordingly, this matter is also referred to the AOJ for appropriate action to include, if warranted, issuance of a SOC pursuant to Manlincon, supra.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The Veteran served on active duty in Vietnam during the Vietnam era and is presumed to have been exposed to herbicides.

3.  Competent and persuasive evidence of record does not demonstrate that RA was manifested during active service, was manifested to a compensable degree within the first post-service year, or developed as a result of an established event, injury, or disease during active service, to include in-service herbicide exposure.

4. Receipt of an inheritance in February 2006 caused the Veteran's total annual income for the period from February 2006 to February 2007 to exceed the maximum annual pension rate.  


CONCLUSIONS OF LAW

1.  RA was not incurred in or aggravated by active military service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  A payment start date for re-instatement of nonservice-connected pension and special monthly pension earlier than April 1, 2007 is not warranted.  38 C.F.R. §§ 3.23, 3.31, 3.271, 3.500. 3.660 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As to the issue of entitlement to a payment start date for re-instatement of nonservice-connected pension and special monthly pension earlier than April 1, 2007, as will be discussed below, this claim is being denied as a matter of law.  VCAA notice in regard to this claim is not required because the Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).

In regard to the claim for service connection for RA, the Veteran was notified of the general provisions of the VCAA by the RO in correspondence dated in March 2001 and June 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and a SSOC was issued in October 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in June 2009.

The Veteran has been made aware of the information and evidence necessary to substantiate the claim for service connection and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, service personnel records, and Canada pension plan records have been obtained and associated with his claims file.  The Veteran has also been provided with VA examinations and the RO has obtained a medical opinion to assess the current nature and etiology of his claimed disability.

The Board acknowledges that the record reflects that the Veteran received treatment from Dr. K.A.M. and Dr. J.B.F. in the early 1980s.  In May 1990, the Veteran filed releases to obtain treatment records from Dr. J.B.F. during the past 10 years.  While treatment records from the early 1980s from these physicians have not been associated with the claims file, during the March 1996 hearing, in response to the question of whether a physician had linked his arthritis to herbicide exposure, the Veteran responded negatively.  There is simply no indication that treatment records from Dr. K.A.M. and Dr. J.B.F. dated in the early 1980s would include evidence of a nexus between the Veteran's current RA and service, to include in-service herbicide exposure, the matter on which this case turns.  As such, a remand to obtain records from these providers would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Importantly, the Board notes that the claims file does include correspondence from Dr. K.A.M., dated in June 1986 and July 1987, and Dr. J.B.F., dated in April 1995.  

In addition, in correspondence dated in October 1998, Dr. P.J.B. reported that he had been treating the Veteran for the previous five years.  During the April 2010 VA examination, the Veteran reported that he was under the care of Dr. E.S. in Manitoba whom he visited with periodically.  Despite the foregoing, treatment records from Dr. P.J.B. and Dr. E.S. have not been associated with the claims file.  Nevertheless, the Veteran has not reported that treatment records from either of these physicians would include an opinion regarding etiology of RA.  (Notably, Dr. P.J.B. provided an etiological opinion in his October 1998 correspondence, and there is no indication that Dr. E.S. has even treated the Veteran specifically for RA).  Accordingly, remand to attempt to obtain treatment records from these physicians is also not warranted.  See Soyini, 1 Vet. App. at 546.  Moreover, in the June 2009 VCAA letter, the RO asked the Veteran to complete and return an attached VA Form 21-4142 to enable VA to obtain any medical reports on his behalf.  The Veteran did not return any release in regard to treatment from Dr. P.J.B. or Dr. E.S.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, no further action in this regard is warranted.  

Also, the Board recognizes that the April 2010 VA examiner indicated that the Veteran brought copies of the chapter on inflammation from the 5th edition of Rubin's Pathology to the examination.  The examiner considered and addressed this evidence.  While an actual copy of this chapter has not been associated with the claims file, the Board notes that, as will be discussed below, such medical treatise evidence, alone, would be too speculative to establish a nexus between the Veteran's RA and service, the very matter on which this case turns.  Accordingly, a remand to obtain such medical treatise evidence would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini, 1 Vet. App. at 546.

Additionally, the Board has considered the Veteran's argument, made in his November 2010 substantive appeal, that remand was required so VA could obtain a medical opinion which discussed his July 1971 in-service inflammation and the chapter on inflammation from Rubin's Pathology.  However, as will be discussed in greater detail below, the April 2010 VA examiner considered the Veteran's July 1971 illness as well as the above-mentioned chapter in rendering his opinion.  The Board finds this VA examination is adequate to address the relationship between the Veteran's current RA and service, and remand for an additional medical opinion is not warranted.  

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Law and Regulations - Service Connection

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam.  

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).  Effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); and Parkinson's disease.  See 75 Fed. Reg. 53, 202 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.

VA has determined, based on a National Academy of Science report issued in July 2009, that presumptive service connection based on herbicide exposure is not warranted for immune system disorders.  See Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116 (West 1991) and 38 C.F.R. § 3.303.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Factual Background - Service Connection

The Veteran contends that his current RA is related to service, to include in-service herbicide exposure and/or pneumonia in July 1971.  Service treatment records reflect that, in his January 1970 Report of Medical History at pre-induction examination, the Veteran reported that his usual occupation was a fiberglass worker.  In July 1971, the Veteran presented with fever with myalgia.  The impression following chest X-ray was bilateral pneumonia, questionable atypical pneumonia versus viral.  The February 1972 separation examination makes no mention of pathology relating to RA.  In fact, the Veteran described himself as in "good health."

In his July 1987 claim for service connection, the Veteran asserted that his doctor had diagnosed him with RA in 1984.  In support of his claim, he submitted a July 1987 letter from Dr. K.A.M., who stated that he had seen the Veteran on a number of occasions with respect to his RA and severe hand deformities.  On VA examination in February 1988, the Veteran reported that his RA started to manifest itself in the latter part of 1970.  The diagnosis following examination was RA.  On VA examination in July 1989, the Veteran indicated that his RA affected his hands, wrists, elbows, shoulders, knees, and feet, forcing him to give up his occupation in construction in early 1980.  The diagnosis following examination was RA.  

In a May 1990 statement, the Veteran said that his first medical appointment for RA was around 1980 and that symptoms first became manifest a few years before that time.

In a July 1991 letter to the Veteran, Dr. A.S. stated that if and only if the amount of dioxin were large enough, there were a number of medical problems which sometimes could be connected with dioxin exposure, including immune deficiency.  He suggested that the Veteran be seen with a physician who was acquainted with such chemicals.

In an April 1995 letter, Dr. J.B.F. reported that RA was clinically evident when he saw the Veteran in 1982.  

In a May 1995 letter Dr. T.M., a private rheumatologist, reported that he had performed a rheumatologic assessment on the Veteran, who was first diagnosed with RA in 1982.  Dr. T.M. indicated that RA clearly came on after the Veteran's service in Vietnam ended.  He added that there were reports in the medical literature of arthritis being secondary to exposure to herbicides.  He discussed two of these articles and opined that, as the Veteran's arthritis came on after his service in Vietnam, there was a potential cause and effect relationship.  He concluded by stating that his military service may well have played a part in the Veteran's continuing arthritis and resulting severe disability.  

In a March 1996 statement, the Veteran indicated that while in Vietnam, he had been exposed to Agent Orange.  He also pointed out that he had suffered from pneumonia while in Vietnam, and argued that it could have been caused by exposure to herbicides.  He discussed individual immune responses and the features of RA as well as various studies.

During the March 1996 RO hearing, the Veteran testified that he had been exposed to Agent Orange and that such exposure was known to cause immune dysfunction.  He pointed out various studies that suggested a risk for those persons exposed to dioxin and provided evidence pertaining to his exposure to herbicides while in Vietnam.  

In a May 1996 statement the Veteran argued that non-Hodgkin's lymphoma was characterized as a cancer of the immune system, and, as non-Hodgkin's lymphoma was subject to presumptive service connection based on herbicide exposure pursuant to 38 C.F.R. § 3.309(e), this provided evidence of a positive association between immune system disorders and herbicide exposure.  

In October 1998, the RO received a letter dated in June 1986 from Dr. K.A.M., addressed to the Canada Pension Plan Disability Division.  In this letter, the physician stated that the Veteran had initially been seen in 1982 because of deformity secondary to RA involving his hand.  He added that the Veteran had since been seen in January 1985 for this disability.

In correspondence dated in October 1998, Dr. P.J.B. reported that the Veteran had been his patient for the previous five years and that he had progressive RA.  He stated that the Veteran had presented medical files from July 1971, reflecting that he was diagnosed with atypical pneumonia.  The physician noted that the Veteran had been exposed to herbicides during service, including Agent Orange, Agent White, and Agent Blue, and that he subsequently developed RA.  He stated that it was possible that the Veteran's immune system was affected by the toxins and, thus, the subsequent development of RA.    

A February 2001 Report of Contact reflects that the Veteran argued that his RA was directly related to an in-service infection.  In April 2001 the Veteran submitted a statement in support of his claim for service connection and copies of research articles purported to show a relationship between his RA and service, to include exposure to Agent Orange and his July 1971 pneumonia.  Canada Pension Plan records, received in June 2002, reflect that, in July 1986, the Veteran reported that he had RA since 1980, which was confirmed in 1984.  

The Veteran was afforded a VA examination to evaluate his RA in October 2003.  The examiner noted that he had reviewed the claims file, to include numerous medical articles of record.  The Veteran's history was carefully set forth.  He related the onset of symptoms in 1975 or 1976, with pain in his feet.  He stated that he had not seen a physician until 1982, at which time Dr. J.B.F. diagnosed RA.  The Veteran related his belief that his RA was related either to herbicide exposure in Vietnam or to an episode of febrile illness and pneumonia in July 1971.  Following a thorough physical examination, the examiner diagnosed severe seropositive RA.  

In providing an etiological opinion, the examiner stated that the etiology of RA was unknown, and that any opinion regarding the etiology in an individual case must be speculative and would not be based on the grounds of reasonable medical probability.  He went on to state that the question then became whether the Veteran's RA was at least as likely as not related to exposure to (a) dioxin, (b) Agent Orange, or (c) the organism responsible for the episode of pneumonia in service.  He added that, while it could safely be stated that each of these situations could possibly have caused the Veteran's arthritis, either alone or in combination, such a statement, alone, provided a less than likely explanation.  He stated that to be valid, any statement must provide evidence indicating a plausible scientific hypothesis.  He noted that the data received from the Veteran was largely outdated, as it was from the 1980s and 1990s, and that new information was coming to light that the initiation or RA may involve multiple pathways with varying patterns of inappropriate or unregulated host responses to infectious agents.  He pointed out that RA onset is rare in men below age 40, and that there was strong evidence that RA onset was preceded by a subclinical illness of unknown duration.  

The examiner concluded that it was entirely plausible that the Veteran's immune system was perturbed by Agent Orange and/or dioxin during service in Vietnam, and that the intercurrent infection with the microbe responsible for his pneumonia, in combination with an impaired immunological response, could have initiated a subclinical illness which subsequently manifested as RA a few years later.  He stated that based upon those facts, it was at least as likely as not that he Veteran's RA was causally related to exposure to Agent Orange and/or dioxin, in combination with his episode of pneumonia, during service in Vietnam.  The examiner offered a disclaimer, indicating that his opinion was offered on the basis of his training in physical medicine and rehabilitation and not rheumatology.  

In November 2003 the RO requested an opinion from the advisory review staff of the VA Central Office.  In a January 2004 memorandum, the Chief Public Health and Environmental Hazards Officer reviewed the claims file and provided the requested opinion.  She noted that the Veteran had been diagnosed with atypical versus viral pneumonia in 1971 and was subsequently diagnosed with RA in 1982, which is considered to be an autoimmune disorder.  She indicated that the most recent general Institute of Medicine (IOM), National Academy of Sciences (NAS) report on herbicides used in Vietnam had concluded that there was inadequate or insufficient evidence to determine whether an association existed between exposure to herbicides and immune system disorders.  She pointed out that the assessment was based on information obtained from extensive review of the scientific and medical literature.  She stated that the VA, by law and precedent, gave significant weight to the IOM findings on health effects from exposure to herbicides in Vietnam, and that although the Veteran had presented a number of medical opinions suggesting a possible association between dioxin and autoimmune disease, such was not supported by the IOM review.  She concluded that she could not state that it was at least as likely as not that the Veteran's pneumonia diagnosed during military service or RA diagnosed after service discharge was the result of exposure to herbicides used in Vietnam.    

In a January 2004 letter to the RO, the Director of the Compensation and Pension service summarized the opinion of the Chief Public Health and Environmental Hazards Officer and opined that, in light of that opinion, and review of the evidence in its entirety, there was no reasonable possibility that the Veteran's RA was the result of his exposure to herbicides during service.  

In May 2009, the Board remanded the claim for service connection to obtain a VA examination to clarify the etiology of the Veteran's RA.  He was afforded a VA examination, by a rheumatologist, to address the nature and etiology of his RA in April 2010.  The rheumatologist thoroughly reviewed the claims file and provided a detailed summary of pertinent evidence in each of the five volumes.  The rheumatologist acknowledged that there were many letters from the Veteran in the record, in which he provided excerpts from various medical and research publications in support of his belief that it was Agent Orange and dioxins' effects on his immune system which caused RA, but, the rheumatologist stated that, on review, there was nothing to definitively provide a cause and effect relationship between these chemicals and RA.  In addition, on the date of the examination, the Veteran brought with him copies of a chapter regarding inflammation from the 5th edition of Rubin's Pathology, in support of his assertion that his RA was triggered by an infectious agent during a bout of pneumonia in 1971.  The Veteran described "acute inflammation" during active duty which, he claimed, led to "chronic inflammation."  

In describing his history, the Veteran reported that he was diagnosed with RA in 1982, but that his first symptoms of RA manifested in 1973 as foot pain.  He denied antecedent trauma to his joints and reported that he first saw a doctor in 1982.  He also reported that he started smoking cigarettes at the age of 18, and smoked 22 cigarettes a day for about 20 years.  He added that he quit smoking about 20 years earlier.  The impression following examination was mildly active, chronic, destructive, nodular seropositive RA with secondary osteoarthritis.  The rheumatologist noted that the date of onset of symptoms was difficult to pinpoint as, on examination, the Veteran stated that he became symptomatic in 1973, but, in an April 1988 report of medical disability, the Veteran indicated that his RA first started to manifest itself in the later part of 1970 (this is, apparently, a reference to the February 1988 VA examination report).  

In addressing whether it is at least as likely as not that any RA was caused by an event from the Veteran's active duty service, the rheumatologist commented that, before answering the question, it was important to quote Dr. S.G., the author of "The Epidemiology of Rheumatoid Arthritis", who stated that, "Despite extensive epidemiologic research, the etiology of rheumatoid arthritis is unknown."  The rheumatologist also quoted Dr. G.S.F., author of "Etiology and Pathogenesis of Rheumatoid Arthritis", as commenting, "Despite intensive work, the cause of rheumatoid arthritis remains unknown."  

The VA rheumatologist commented that, in the theoretical model of the pathogenesis of RA there were several associations:  genes played a key role in the susceptibility and disease severity (noting that it was unknown whether the Veteran had the genetic risk factors and such may never be known since this information was not available as routine laboratory tests); gender (noting that, although more common in females and less common in males under 45, RA can occur in younger males and the Veteran was in his 20s when he developed symptoms of RA), tobacco use, which was the strongest environmental risk factor based on recent studies (noting that the Veteran started smoking in high school and smoked for another 20 years or so), and many pathogens (noting that data suggested that a specific RA pathogen was unlikely).  In conclusion, the VA rheumatologist stated that emphasis of the foregoing was important because the Veteran attributed his RA to a single specific event of pneumonia.  Based on the foregoing, the VA rheumatologist opined that one could not estimate a 50 percent or greater probability, i.e., at least as likely as not, that RA was caused by any event from the Veteran's active duty service, stating that assigning such a probability would be speculative due to lack of insufficient evidence and data.  

The VA rheumatologist went on to specifically address the July 1991 letter from Dr. A.S., stating that this letter was generated over 18 years earlier, and that the most recent Veterans and Agent Orange (VAO) updated from 2008 from the National Academy of Sciences concluded that there was inadequate or insufficient information to determine whether an association existed between exposure to the chemical of concern and immune system disorders.  He noted that studies from 1993 to 1994, more relevant to Dr. A.S.'s letter, noted that some abnormalities were seen in the laboratory measurements of immunological parameters in regard to herbicides, but these abnormalities did not translate into specific rheumatological disorders like RA.  He addressed the January 2004 memorandum from the Chief Public Health and Environmental Hazards Officer and commented that subsequent VAO updates in 2006 and 2008 concurred with her report.  The rheumatologist stated that he had no reason to dispute that.  

The VA rheumatologist also addressed the October 2003 VA examination report, specifically, the examiner's opinion that it was at least as likely as not that the Veteran's RA was causally related to exposure to Agent Orange and/or dioxin in combination with his episode of pneumonia during service.  The VA rheumatologist opined that one could not estimate a 50 percent or more chance for these associations as being true cause and effect as, in the Veteran's situation, multiple other factors, for instance, smoking, the presence of rheumatoid factor, the presence of CCP antibodies, and possible genetic constitution had not been accounted for.  

Finally, the VA rheumatologist addressed the question of whether exposure to fiberglass or fiberglass dust could also be a trigger factor affecting the Veteran's immune system and causing RA.  The rheumatologist stated that this issue seemed to come from the writings of a controversial author and practitioner of alternative medicine who claimed that fiberglass was a cause of RA.  He noted that this practitioner's claims had been dismissed by authorities from the U.S. Federal Trade Commission and the Food and Drug Administration as bizarre and fraudulent.  The VA rheumatologist provided a bibliography of several medical sources relied upon in rendering his opinion.  

Analysis - Service Connection

The foregoing medical evidence reflects diagnoses of RA.  As such, the first element of the claim for service connection is satisfied.  The Veteran's service personnel records confirm that he served in Vietnam during the Vietnam era and, he is, therefore, presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  However, RA is not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2010).  Hence, presumptive service connection for RA, based on the Veteran's presumed herbicide exposure, is not warranted.

In considering entitlement to direct service connection for RA, the Board notes that the record contains conflicting medical opinions regarding the relationship between current RA and service, to include in-service herbicide exposure.  In such cases, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Initially, the Board notes that the July 1991 opinion of Dr. A.S., the May 1995 opinion of Dr. T.M., and the October 1998 opinion of Dr. P.J.B. are simply too speculative to establish a nexus between current RA and service, to include in-service herbicide exposure.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a medical nexus).

While the October 2003 VA examiner provided a medical nexus between current RA and service, specifically, in-service herbicide exposure and in-service pneumonia, by his own admission, the physician acknowledged his lack of expertise in the pertinent field of medicine, rheumatology.  By contrast, the April 2010 VA examiner has a greater level of expertise to address the etiology of the Veteran's RA.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Moreover, while the April 2010 examiner opined that one could not estimate a 50 percent or greater probability that RA was caused by an event from the Veteran's active duty service, as assigning such a probability would be speculative, the Court has held that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation may be relied upon as long as well-supported by the facts and data of the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The April 2010 VA examiner's opinion was supported by clearly-stated rationale, specifically, there are several associations with RA, including genes, gender, tobacco use, and pathogens.  Notably, the April 2010 VA examiner specifically considered and addressed the October 2003 VA opinion, and opined that such a nexus opinion could not be rendered because, in the Veteran's case, multiple other factors associated with RA had not been accounted for.  

Based on the foregoing, the Board finds that the April 2010 opinion is the most persuasive medical evidence on the question of a relationship between the Veteran's current RA and service, to include in-service herbicide exposure.  Significantly, this opinion was based on thorough review of the claims file, considered the Veteran's assertions, pertinent evidence of record (including medical treatise evidence), and was supported by a clearly-stated rationale.  Further, the April 2010 opinion was supported by citation to several medical references.  

The conclusion that the Veteran's RA is not related to service, and, specifically, to in-service herbicide exposure, is supported by the January 2004 opinion of the Chief Public Health and Environmental Hazards Officer.  

The Board has considered the fact that, in support of his position, the Veteran has submitted numerous medical articles regarding RA and immune disorders.  These articles, however, are insufficient to establish a nexus between the Veteran's RA and service, because they refer to RA and immune disorders generally, rather than the Veteran's specific condition.  These articles, therefore, are simply too speculative to grant service connection.  See Bostain, 11 Vet. App. at 127-28.  

The Board has also considered the Veteran's assertion, made in an April 2001 statement, that VA should consider continuity of symptomatology in his claim.  While the Veteran is competent to report a continuity of symptomatology, the record reflects that the Veteran has made inconsistent statements regarding the onset of his symptoms of RA.  In this regard, while, in February 1988, the Veteran reported that his RA started to manifest itself in the later part of 1970, in May 1990, he indicated that his symptoms first became manifest a few years prior to 1980.  In July 1986, he reported that he had RA since 1980.  In October 2003 he described the onset of symptoms in 1975 or 1976. Most recently, in April 2010, he reported that symptoms of RA first manifested in 1973.  In light of the inconsistencies in the record, the Board finds that, to the extent that the Veteran is asserting a continuity of symptomatology in his April 2001 statement, such assertion is not credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Thus, the competent, probative (persuasive) evidence on the question of whether RA was incurred in or aggravated by service, to include in-service herbicide exposure, weighs against the claim for service connection.  

Further, the record reflects that rheumatoid arthritis was not diagnosed within one year after service, but, rather, was diagnosed in 1982.  Thus, as there is no indication that RA was manifested to a compensable degree within a year of separation from service, in-service incurrence of RA may not be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

In addition to the medical evidence, in adjudicating this claim, the Board has considered the Veteran's assertions; however, none of this evidence provides a basis for allowance of the claim.  Laypersons, such as the Veteran, are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  While the Veteran may report on the symptoms of his RA, the weight of the medical evidence of record is against a nexus between current RA and service, to include in-service herbicide exposure.

For all the foregoing reasons, the claim for service connection is denied.  In arriving at this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Payment Start Date for Re-instatement of Pension Benefits Prior to April 1, 2007

In a November 1989 rating decision the RO granted entitlement to nonservice-connected pension, effective July 28, 1987.  In an October 1996 rating decision, the RO granted entitlement to special monthly pension based on the need for aid and attendance, effective June 7, 1996.  In October 1998, the RO granted nonservice-connected pension from March 17, 1987.  

In February 2006, the Veteran informed the RO that, on February 20, 2006, he received an inheritance of $94,714.77 (Canadian dollars).  In a letter dated in late March 2006, the RO informed the Veteran that it was necessary to terminate his VA pension, effective March 1, 2006 because of a change in his income/net worth, specifically, the inheritance income of $78,341 (U.S. dollars) received on February 20, 2006.  This letter advised the Veteran that the maximum annual pension rate was $17,651.  In January 2007, the Veteran sought to re-instate his pension benefits, to include aid and attendance benefits, which were terminated on March 1, 2006 due to his February 2006 inheritance income.  In May 2007, the RO re-instated the Veteran's pension award, with aid and attendance, with a payment start date of April 1, 2007.  

In June 2007, the Veteran filed a NOD with the payment start date of April 1, 2007.  He argued that a payment start date of March 1, 2007 was warranted, as his pension benefits were terminated on March 1, 2006, and a full 12-month annualization period would end on February 28, 2007, and, therefore, give him a payment start date of March 1, 2007.  

The Veteran does not dispute that, with the addition of his inheritance income in February 2006, his countable income as of that time exceeded the maximum annual pension rate.  The maximum annual pension rate is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual rate of improved pension for a veteran who is entitled to aid and attendance effective from December 1, 2005, was $17.651.  See M21-1, Appendix B.  

As the facts are not in dispute, the law is dispositive in this case.  Under the provisions of 38 C.F.R. § 3.23(b), the maximum annual pension rate is reduced by the amount of the veteran's countable annual income.  Under 38 C.F.R. § 3.271(a), with exceptions not pertinent here, payments of any kind from any source shall be counted as income during the 12-month annualization period in which received. This includes nonrecurring income, which means income received or anticipated on a one-time basis during a 12-month annualization period.  38 C.F.R. § 3.271(a)(3). An inheritance is an example of nonrecurring income.  Id.  Pension computations of income will include nonrecurring income for a full 12-month annualization period following receipt of the income.  Id.  

Thus, under the law, receipt of the $94,714.77 (Canadian dollars) ($78,341 (U.S. dollars)) inheritance in February 2006 caused the Veteran's countable annual income to exceed the maximum annual pension rate.  As the Veteran's countable annual income exceeded the applicable maximum pension rate, termination was correct.  Further, because the increase in income beyond the applicable maximum pension rate occurred in February 2006, the discontinuance was properly made effective the end of that month pursuant to 38 C.F.R. § 3.660(a)(2).  Under 38 C.F.R. § 3.500, the reduced rate of $0 per month was effective March 1, 2006, the day following the discontinuance of the award.

Based on figures provided by the Veteran in an Eligibility Verification Report received in January 2007, the RO resumed pension benefits for the Veteran with a payment start date of April 1, 2007.  Under the provisions of 38 C.F.R. § 3.660(b)(2), where the claimant's actual income did not permit payment for a given 12-month annualization period, pension may be awarded effective the beginning of the next 12-month annualization period if satisfactory evidence is received within that period.  Here the initial 12-month annualization period where the Veteran's actual income did not permit payment extended from March 1, 2006 through February 28, 2007.  Pursuant to the terms of 38 C.F.R. § 3.660(b)(2), the next 12-month annualization period began March 1, 2007.  As the Veteran's pension award was being increased because of reduction in his income (i.e., the inheritance was no longer part of his countable income), the provisions of 38 C.F.R. § 3.31 specify that commencement of the period of payment could not be before April 1, 2007, the first day of the calendar month following the month in which the award became effective.  Thus, the Board concludes that the payment start date for reinstatement of the Veteran's pension benefits could not be earlier than April 1, 2007, the date assigned by the RO.

Based on the foregoing, the claim for entitlement to a payment start date for re-instatment of nonservice-connected pension and special monthly pension earlier than April 1, 2007 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for RA, to include as due to exposure to herbicides, is denied.  

Entitlement to a payment start date for re-instatment of nonservice-connected pension and special monthly pension earlier than April 1, 2007 is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


